Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                  Remarks
This Office Action fully acknowledges Applicant’s remarks filed on November 20th, 2020.  Claims 1-4, 8-10, 14, 15, 20-22, 24, 27, 30, 31, 33, 37, 38, 40, 46, 50, 51, 56, 57, 60, 64, and 68 are pending.  Claims 5-7, 11-13, 16-19, 23, 25, 26, 28, 29, 32, 34-36, 39, 41-45, 47-49, 52-55, 58, 59, 61-63, 65-67, and 69-77 are canceled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 20 and 56 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 20 and 56 recites the limitation "the first feature".  There is insufficient antecedent basis for this limitation in the claim.
well.”

Claims 57 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 57 recites the limitation "the third well.”  There is insufficient antecedent basis for this limitation in the claim.
It appears that Applicant intends to amend claim 57 to recite something on the order of “…further comprising a third well of the array of wells and said third well being disposed over…” to thereby provide proper antecedent basis within the subsequent “providing a third luminophore” step.
Clarification is required.







Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 


Claim(s) 1, 2, 4, 8, 10, 14, 15, 20-22, 24, 30-33, 37, 38, 40, 44, 46, 50, 51, 56, 57, 60, and 68 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg et al. (US 2016/0041095), hereafter Rothberg, in view of  Vijayan et al. (US 2017/0191125), hereafter Vijayan.
With regards to claims 1 and 37, Rothberg discloses a system and method therewith including an array of imaging pixels (in sensor 2-260 at 2-122), a photonic structure (e.g. photonic bandgap structure 4-750, which may be a lattice as in cls. 4,40  disposed over the array of imaging pixels; further, it is disclosed that an array of plasmonic nanoantennas are provided to the wells and are disposed over the array of imaging pixels, see par. [0270] a7nd figs. 4-7C, 4-7D, for example), an array of features (and given as a plurality of wells 2-111, which are laterally displaced from one another as in claims 8, 20, 44, and 56) disposed over the photonic structure, a first feature of the array being disposed over a first pixel, a second pixel of the array being disposed over the first pixel and spatially displaced from the first feature, as well as first and second luminophores as claimed.  Examiner notes that Rothberg discloses a plurality of pixels wherein each pixel is associated with its own individual sample well (see par. [0229], for example), it remains that a second well feature is disposed over the first pixel, as claimed, given that the first and second well features are provided in an upper layer relative to the imaging sensor and its first pixel, which arrangement affords that the first 
 Rothberg further discloses a radiation source (e.g. 2-250 or including a number of excitation sources for providing different characteristic excitation wavelengths for the various luminophores, wherein such light source(s) are capable of generating photons having characteristics such as first and second wavelengths (which are different from each other), polarization, and with an angle(s) as in cls. 10, 14, 46,and 50) configured to generate first and second photons with first and second characteristics at first and second times, as claimed, and wherein the first pixel selectively receives at the first and second times as recited in the claims (pars. [0204,0216-0220,0227,0229,0270,0350], fig. 2-1, 2-2, 2-3, 3-7C, 3-7D, for example).  This is likewise seen with respect to claims 21, 22, and 57 wherein Rothberg discloses a multitude of wells, including a third well with a luminophore therein (and fourth well and luminophore as in cl. 22), and which is disposed over the first pixel and spatially displaced from each of the first and second wells, and the radiation source is fully capable of generating such photons with third/fourth characteristic (further noting the functionality to adjust the characteristic of 

Viajayan discloses systems and methods for performing DNA sequencing (abstract).  Viajayan discloses a flow cell in close proximity or contact with a nanohole sensing array provided in surface 1801, in which the array of nanoholes includes multiple wells (herein, nanoholes) per pixel in the array light sensor 1804 for sensitively detecting and imaging the binding of proteins, wherein the grid array architecture provides multiple nanoholes per pixel (of the CCD or CMOS sensor) and further given their sizing which extraordinary optical transmission as given by their diameter’s being sized in the nanometer order and below that of the applied light wavelength (pars. [0125-0128], fig. 18, for example).
It would have been obvious to one of ordinary skill in the art to modify the device and method wherein for respective pixels of the array of imaging pixels, the array of wells includes multiple wells per pixel (within CCD/CMOS sensor 1804) such as taught by Viajayan in order to provide an obvious alternative arrangement in which the arrangement of a grid array of nanoholes affording a sensing arrangement which allows for sensitively detecting protein binding and analyzing flowed test reagents so as to particularly and sensitively provide the sequencing assay as similarly desired by Rothberg.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Viajayan, as applied to claims 1, 2, 4, 8, 10, 14, 15, 20-22, 24, 30-33, 37, 38, 40, 44, 46, 50, 51, 56, 57, 60, and 68, and in further view of Lee (US 2010/0247382).
Rothberg/Viajayan does not specifically disclose that the array of imaging pixels, photonic structure, and array of features are monolithically integrated with one another.
Lee discloses a device for use in luminescent imaging, the device comprising: an array of imaging pixels (par 24: "image sensor");  a photonic structure (par 48 "a plurality of the band-pass filters 521a to 521f are manufactured by forming a nanostructure pattern on the metal layer"; integrated monolithically with one another (pars. [0045-0052, fig. 6, for example).
It would have been obvious to one of ordinary skill in the art to modify Rothberg to include the array of imaging pixels, photonic structure, and array of features are monolithically integrated with one another such as taught by Lee such that the reconstitution of separated elements into a integrated form is drawn to an obvious engineering design choice, and in which Lee provides a likewise device wherein such integrated embodiment would provide for a compact assay device that has a reasonable expectation of success for likewise purposes in Rothberg.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Viajayan, as applied to claims 1, 2, 4, 8, 10, 14, 15, 20-22, 24, 30-.
Rothberg/Viajayan does not specifically disclose that the array of wells comprise a plurality of posts, as claimed.
Howorka discloses a molecular array and making the same (abstract).  Howorka discloses utilizing nanoislands comprising posts where fluorescence-labeled nanoparticles are bound thereto to on a solid substrate (pars. [0099,0133,0174], for example).
It would have been obvious to one of ordinary skill in the art to modify Rothber to utilize posts for coupling the luminophores such as taught by Howorka in order to provide an obvious alternative form for suitably coupling the luminophores and allowing for sensitive and particular optical analysis thereof for sequencing and fluorescence microscopy assays.


Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Viajayan, as applied to claims 1, 2, 4, 8, 10, 14, 15, 20-22, 24, 30-33, 37, 38, 40, 44, 46, 50, 51, 56, 57, 60, and 68, and in further view of Dehlinger et al. (US 2017/0275690), hereafter Dehlinger.
Rothberg/Viajayan does not specifically disclose that the photonic structure is a hexagonal lattice, and wherein Rothberg discloses rectangular imaging pixels (see fig. 2-3, for example).

It would have been obvious to one of ordinary skill in the art to modify Rothberg to utilize a hexagonal lattice such as taught by Dehlinger in order to provide a suitable form of photonic structure that allows for particular luminescence imaging as likewise desired in Rothberg and would have a reasonable expectation of success therein.

Claim 64 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rothberg in view of Viajayan, as applied to claims 1, 2, 4, 8, 10, 14, 15, 20-22, 24, 30-33, 37, 38, 40, 44, 46, 50, 51, 56, 57, 60, and 68, and in further view Su et al. (US 2015/0184237), hereafter Su.
Rothberg/Viajayan does not specifically disclose flood illumination of the photonic structure.
Su discloses an integrated photonic electronic sensor array for nucleic acid sequencing wherein flood illumination of the photonic structure is applied in the optical sequencing assay so as to fully optically investigate the target region (par. [0023], for example).
It would have been obvious to one of ordinary skill in the art to modify Rothberg to flood illuminate the photonic structure such as taught by Su in order to provide for fully optically investigating the region in order to assuredly optically assay and perform the sequencing across the array.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 8-10, 14, 15, 20-22, 24, 27, 30, 31, 33, 37, 38, 40, 46, 50, 51, 56, 57, 60, 64, and 68 have been considered but are moot in view of the new grounds of rejection applied in view of the claim amendments.
As discussed above, the claims, including independent claims 1 and 37, are herein rejected under 35 USC 103 as being unpatentable over Rothberg in view of the newly-applied prior art of Viajayan, which addresses the amended recitation in claims 1 and 37 to “wherein for respective pixels of the array of imaging pixels, the array of wells includes multiple wells per pixel.”
The remaining dependent claims are maintained for the reasons discussed above and pertain with respect to the base combination of Rothberg in view of Viajayan.

Additionally, in view of the amendments to the claims, claims 20, 56, and 57 are rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above in the body of the action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/NEIL N TURK/Primary Examiner, Art Unit 1798